DETAILED ACTION
This Office Action is responsive to communications of application received on 5/20/2021. The disposition of the claims is as follows: claims 1-12 are pending in this application. Claims 1 and 11-12 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2020-196105 filed in Japan on 11/26/2020.  Receipts of the subject certified copy of the priority document from participating IP office on 6/28/2021, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 5/20/2021 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 12 uses of the word “means” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2008/0183952 A1 to Rikitake.
As to claim 1, Rikitake discloses an image processing apparatus (see figure 8) comprising: 
a first memory (flash memory 21); 
a second memory (working RAM 23); and  
a processor (CPU 24) configured to: write data related to a processing instruction that is inputted into the apparatus to the second memory (PM data is written in RAM 23) instead of the first memory (normally written in flash memory 21 as shown in figure 4) when a write lifetime of the first memory is less than a first lifetime threshold, based on state information about a state of the first memory (number of writes reaches threshold; paragraphs 0050-0051).
As to claim 2, Rikitake further disclose wherein the second memory has no write lifetime (working RAM suggests no write lifetime).
As to claim 5, Rikitake further disclose wherein the processor is configured to select a memory to which the data related to the processing instruction is to be written from the first memory and the second memory (PM data is written to flash memory 21 as shown in figure 4 or working RAM 23 as shown in figure 8), based on attribute information about an attribute of the processing instruction that represents an amount of the data related to the processing instruction (PM data; paragraphs 0033, 0036).
As to claim 6, please see similar rejection to claim 5 above.
As to claim 11, claim 11 is for a non-transitory computer readable medium (paragraph 0034) that corresponds to apparatus claim 1. Therefore, it has been analyzed and rejected based on apparatus claim 1 above.
As to claim 12, claim 12 is for an image processing apparatus (figure 8) that corresponds to apparatus claim 1. Therefore, it has been analyzed and rejected based on apparatus claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0183952 A1 to Rikitake in view of U.S. Patent Publication No. 2009/0122137 A1 to Mambakkam et al.
As to claim 3, Rikitake further discloses wherein the second memory is one of a plurality of second memories (memory 21 and 26 of figure 6), and wherein the processor is configured to determine the second memory to which the data is to be written from the plurality of second memories (data is recorded to memory 26).
Rikitake teaches data is recorded to the memory 26 based on the use frequency of the memories (paragraphs 0046-0047). 
Rikitake does not expressly disclose the processor is configured to determine the second memory to which the data is to be written from the plurality of second memories, based on free capacities of the plurality of second memories.
Mambakkam, in the same area of data storing management, teaches a processor is configured to determine the second memory to which the data is to be written from the plurality of second memories, based on free capacities of the plurality of second memories (see abstract and claim 1).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Rikitake’s by the teaching of Mambakkam because it would allow for saving of data to another memory when the first memory becomes full.
As to claim 4, please see similar rejection to claim 3 above.
As to claim 9, Rikitake discloses the image processing apparatus as recited in the parent claim. Rikitake does not expressly disclose wherein the processor is configured to write the data to the first memory when a free capacity of the second memory is less than a free capacity threshold, and even when the write lifetime of the first memory is less than the first lifetime threshold.
Mambakkam, in the same area of data storing management, teaches a processor is configured to write the data to the first memory when a free capacity of the second memory is less than a free capacity threshold (see abstract and claim 1).
The same motivation is used as the rejection to claim 3 above.
Rikitake, as modified by Mambakkam, does not expressly disclose write the data to the first memory even when the write lifetime of the first memory is less than the first lifetime threshold.
Rikitake teaches write the data to the second memory when the write lifetime of the first memory is less than the first lifetime threshold.
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Rikitake’s image processing apparatus to write data to the first memory because there are limited number of choices as to where to write the data when the write lifetime of the first memory is less than lifetime threshold and the second memory capacity is less than capacity threshold (writing data to the first memory even though the write lifetime of the first memory is less than the lifetime threshold or writing data to the second memory even though the second memory capacity is less than the capacity threshold or provides notification to user) and it would have been obvious design choice to consider and try, for the purpose of efficiency and design configuration of the system, to write the data to the first memory (KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007)).
As to claim 10, please see similar rejection to claim 9 above.
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675